USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH: repay
SOUTHERN DISTRICT OF NEW DATE FILED:
YORK
CINDY PLASENCIA,
Plaintiff,
vagainst- 1:19-CV-11838 (ALC)
CITY OF NEW YORK DEPARTMENT
OF EDUCATION and MAUREEN ORDER OF SERVICE
FULLERTON,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Plaintiff brings this pro se action under the Family Medical Leave Act of 1993, 29 U.S.C.
§§ 2601 to 2654, the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C.
§§ 621-634, and the New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297. Plaintiff
alleges that her employer discriminated against her based on her age and disability, and the
complaint could be liberally construed as also asserting claims under the Americans with
Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213.! By order dated December 30, 2019, the
Court granted Plaintiff's request to proceed in forma pauperis.

STANDARD OF REVIEW

The Court must dismiss an in forma pauperis complaint, or portion thereof, that is
frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary
relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see
Livingston v, Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

 

! See McLeod v. Jewish Guild for the Blind, 864 F.3d 154, 157 (2d Cir. 2017) (holding
that the district court is required to liberally construe a complaint to reflect the appropriate legal
bases for the plaintiffs claims).

 
12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
them to raise the “strongest [claims] that they suggest,” Triestman v. Fed, Bureau of Prisons, 470
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis original).

DISCUSSION

Because Plaintiff has been granted permission to proceed IFP, she is entitled to rely on
the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d, 119, 123
n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve
all process .. . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals
Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal
Rules of Civil Procedure generally requires that the summons and complaint be served within 90
days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the
summons and complaint until the Court reviewed the complaint and ordered that a summons be
issued. The Court therefore extends the time to serve until 90 days after the date the summons is
issued. If the complaint is not served within that time, Plaintiff should request an extension of
time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the
plaintiff's responsibility to request an extension of time for service); see also Murray v. Pataki,
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the
information necessary to identify the defendant, the Marshals’ failure to effect service
automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule
4(m).”).

To allow Plaintiff to effect service on Defendants City of New York Department of
Education, and Maureen Fullerton through the U.S. Marshals Service, the Clerk of Court is

instructed to fill out a U.S. Marshals Service Process Receipt and Return form (““USM-285

2

 
form”) for each of these defendants. The Clerk of Court is further instructed to issue a summons
and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to
effect service upon these defendants.

Plaintiff must notify the Court in writing if her address changes, and the Court may
dismiss the action if Plaintiff fails to do so.

CONCLUSION

The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an
information package.

The Clerk of Court is further instructed to complete the USM-285 forms with the
addresses for Defendants City of New York Department of Education, and Maureen Fullerton,
and deliver to the U.S. Marshals Service all documents necessary to effect service.

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

Dated: January 8, 2020 / (Que |
New York, New York —~

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
DEFENDANTS AND SERVICE ADDRESSES

City of New York Department of Education
New York City Law Department

100 Church Street

New York, NY 10007

Maureen Fullerton, Principal
Public School 160

4140 Hutchinson Pkwy
Bronx, NY 10475

 

 
